Opinion issued May 23, 2019




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-19-00131-CV
                            ———————————
        GOODE DELIVERY LLC AND JAMES GOODE, Appellants
                                         V.
                           ARCARIUS LLC, Appellee



             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1124166


                          MEMORANDUM OPINION
      Appellants, Goode Delivery LLC and James Goode, have neither paid nor

made arrangements to pay the fee for preparing the clerk’s record and have not

established indigence for purposes of appellate costs. See TEX. R. APP. P. 20.1,

37.3(b). After being notified by the Clerk of this Court’s March 26, 2019 notice that
this appeal was subject to dismissal for failure to pay the required clerk’s record fee,

appellants failed to timely respond. See TEX. R. APP. P. 37.3(b), 42.3(b), (c).

      Accordingly, we dismiss the appeal for want of prosecution for failure to pay

the required clerk’s record fee. See TEX. R. APP. P. 37.3(b), 42.3(b), (c).

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Hightower.




                                           2